Citation Nr: 1121883	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability

2.  Entitlement to service connection for an upper back disability.

3.  Entitlement to an initial rating in excess of 10 percent for recurrent right foot strain.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from two separate RO rating decisions.

In a February 2004 rating decision, the RO, inter alia, denied service connection for an upper back disability and denied the request to reopen the claim for service connection for a right knee disability.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.

In an August 2007 rating decision, the RO granted the claim for service connection for recurrent right foot strain and assigned an initial rating of 10 percent, effective October 24, 2001.  In October 2007, the Veteran filed a NOD with the assigned disability rating and effective date.  The RO issue an SOC in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

Because the claim for a higher rating involves disagreement with the initial rating assigned following the grant of service connection for recurrent right foot strain, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that, while the Veteran previously was represented by the Oregon Department of Veterans' Affairs, in August 2009, the Veteran granted a power-of-attorney in favor of private attorney Mary Anne Royle with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In September 2009, the Board denied the claim for an earlier effective date for the award of service connection for recurrent right foot strain, granted the petition to reopen the claim for service connection for a right knee disability, and remanded the claims remaining on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a February 2011 supplemental SOC (SSOC)) and returned the matters remaining on appeal to the Board for further consideration.

In March 2011, the Veteran submitted additional medical evidence without a waiver of initial RO consideration of the evidence.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC, for additional action.  The remand also addresses claims for a low back disability and for a left knee disability-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the Board notes that the Veteran submitted additional evidence to the Board in March 2011.  The evidence includes a medical opinion from Dr. Peterson and a sworn affidavit from the Veteran.  This evidence appears to pertain to the Veteran's right foot, right knee, and upper back disabilities.  The evidence was received after issuance of the most recent (February 2011) SSOC and has not been considered by the RO.  The Veteran did not waive his right to have the evidence considered by the RO prior to the Board's adjudication of his appeal.   

Under these circumstances, the Board must remand these matters to the RO for consideration for the claims in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).

The Board also notes that prior to the readjudication of these claims, additional development is required.

On September 2009 remand, the Board directed that the Veteran be scheduled for a VA orthopedic examination, by an appropriate physician, at a VA medical facility, in order to obtain medical opinions regarding the claims on appeal.  The Veteran underwent VA orthopedic examination in June 2010.  Unfortunately, the June 2010 examination report and the July 2010 addendum opinion do not adequately resolve questions as to the etiology of the Veteran's current upper back disability or the severity of the Veteran's service-connected recurrent right foot strain.  

Regarding the Veteran's upper back disability, the June 2010 VA examiner opined that the Veteran's current condition was at least as likely as not related to service.  While the examiner made reference to a February 1988 service treatment record reflecting upper back pain during service, he did not provide any rationale for his opinion.

Regarding the Veteran's service-connected recurrent right foot strain, the June 2010 examiner was instructed to accomplish all necessary tests and studies (to include x-rays) prior to the examination.  However, no x-rays of the right foot were obtained in connection with the June 2010 examination and the most recent right foot x-rays of record were obtained in October 2005.  A June 2009 letter from the Veteran's private physician noted that the Veteran may have a displaced ligament of the 2nd metatarsal.  Various medical documents of record also indicate a possible Lis Franc fracture of the right foot.  Given the medical evidence suggesting a current fracture or displaced ligament, x-rays of the right foot should be obtained.  Additionally, the September 2009 remand instructed the VA examiner to comment on whether the manifestations of the Veteran's right foot disability are productive of no, slight, moderate, moderately severe, or severe foot disability.  However, the examiner did not provide the requested assessment.  

Accordingly, the RO should arrange for x-ray of the Veteran's right foot.  After the x-ray report has been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the June 2010 examination report for an addendum opinion to address the issues noted above.  In particular, the physician should provide a rationale for his opinion regarding the etiology of the Veteran's upper back disability, comment upon x-rays of the Veteran's right foot, and provide the requested assessment regarding the severity of the Veteran's right foot disability.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion as to the upper back, and/or assessment as to the severity of the right foot disability without first examining the Veteran.

The Veteran is hereby notified that failure to report to any scheduled examination and/or testing, without good cause, may result in denial of the claim for service connection and/or the claim for a higher initial rating (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

The record also reflects that there may be outstanding VA medical records pertinent to the claims on appeal.  The claims file contains VA medical records from the VA Medical Centers (VAMC) in Portland, Oregon; Roseburg, Oregon; and San Diego, California, dated through June 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Portland, Roseburg, and San Diego VAMCs any outstanding records of evaluation and/or treatment of the Veteran's upper back, right knee, and/or right foot, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board further notes that the November 2011 letter from Dr. Peterson contains reference to an August 2010 MRI of the right knee.  This medical evidence is not currently of record and the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.

Hence, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish a signed VA Form 21-4142, to enable it to obtain the Veteran's private medical records, particularly the report of the August 2010 MRI of the Veteran's right knee.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate.  The RO's readjudication of all the claims for which an appeal has been perfected should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to particularly include that submitted to the Board in May 2011 without a waiver of initial RO consideration of the evidence).  

As a final note, the Board points out that, in a June 2010 rating decision, the RO denied service connection for a left knee disability and for a low back disability.  In November 2010, the Veteran filed a statement disagreeing with the RO's denial of the claims for service connection.  By filing a timely NOD, the Veteran has initiated appellate review on these issues; however, the RO has yet to issue a SOC with respect to the claims for service connection, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his attorney an SOC with respect to the RO's 2010 denial of service connection for a left knee disability and for a low back disability, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal of these issues.

The Veteran and his attorney are reminded that, to obtain appellate review of any matter(s) not currently in appellate status; a perfected appeal must be filed

2.  The RO should obtain from the Portland VAMC, the Roseburg VAMC, and the San Diego VAMC any outstanding records of treatment for the Veteran's upper back, right knee, and/or right foot, since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  
The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the claims on appeal, particularly the August 2010 right knee MRI report.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for x-ray of the Veteran's right foot.  After the x-ray report is associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in June 2010 for an addendum opinion.  

Regarding the upper back, the physician should set forth his complete rationale for the conclusions reached in the July 2010 addendum opinion.

Regarding the physician should clearly indicate whether x-rays of the Veteran's right foot reveal that the Veteran has any current fracture or torn ligament of the right foot.  The physician should also provide an assessment of the severity of the Veteran's right foot disability as slight, moderate, moderately severe, or severe.

If the prior examiner is not available, or is unable to provide the requested opinion and/or assessment as to one or both disability/ies at issues without examining the Veteran, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays of the right foot) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Upper back - The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current upper back disability had its onset in or is otherwise medically related to service.  

Right foot - The physician should specifically note all current manifestations of the serve-connected recurrent right foot strain and describe the frequency and severity of the manifestations.  The physician should provide an assessment of the severity of overall foot disability as  slight, moderate, moderately severe, or severe.

Any opinion offered should reflect consideration of the Veteran's documented medical history.  In particular, the physician should consider the service treatment records, the private medical records, and the previous VA examination reports.

The physician should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims, including evidence submitted directly to the Board in May 2011) and legal authority.  The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney  an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

10.  The RO should not return the claims file to the Board until the Veteran has perfected an appeal as to the  denial of service connection for low back disability and for left hand disability, or the time period for doing so has expired, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


